 582DECISIONSOF NATIONAL LABOR RELATIONS BOARDStar Manufacturing Company, Division of Star Forge,Inc. and Metal Polishers,Buffers, Platers, and Al-liedWorkers International Union,Local 74, AFL-CIO and District No. 122,International AssociationofMachinists and Aerospace Workers,AFL-CIO,and the Metal Trades Department of the AmericanFederation of Labor and Congress of Industrial Or-ganizations.Cases 13-CA-13319 and 13-CA-13443September24, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNINGAND PENELLOOn March31, 1975,Administrative Law JudgeJerryB. Stone issued the attached Decision in thisproceeding.Thereafter,the Respondent filed excep-tions and a supporting brief,and the General Coun-sel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendediThe Respondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge.It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.StandardDryWall ProductsInc.,91NLRB 544 (1950),enfd.188 F.2d 362(C.A. 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.2The Administrative Law Judge found that Respondent violated Sec.8(aXl) by promising benefits and threatening loss of benefits on May 29,1974, when Plant Manager Danielson made it clear to Scott that he had hadhis overtime and wages reduced because he hadjoined the Union and thatanother employee had lost a 50-cent raise for the same reason.While weagree with the Administrative Law Judge that this withdrawing of benefitsconstituted an illegal threat of loss of benefits in violation of Sec. 8(a)(1). wedo not agree with him that the same evidence is sufficient to establish theconverse of the proposition;i.e., that Respondent illegally made a promiseof benefits. Accordingly,we shall dismiss the 8(a)(l) allegation concerning apromise of benefits.Members Fanning and Penello do not adopt any implicationin the Ad-ministrative Law Judge's Decision that Respondent's demand for the Unionmembership list as thecontractprovided could be exercised only if Respon-dent established a legitimate purpose for having the list;however, theyagree that the Union's failure to provide the list had no relation toRespondent's duty to bargainwith the Union,and the absence of the listaffords Respondent no defense for its refusal to bargain.Order of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, StarManufacturing Company, Division of Star Forge,Inc., Carpentersville,Illinois,its officers,agents, suc-cessors, and assigns,shall take the action set forth inthe recommended Order, as modified herein:1.Delete paragraph 1(c) and renumber the follow-ing paragraphs accordingly.2.Substitute the attached notice for that of theAdministrative Law Judge.CHAIRMAN MURPHY, dissenting in part, concurring inpart:Contrary to my colleagues, I would find that Re-spondent withdrew recognition of the Union on July30, 1974,' and thereafter refused to bargain with theUnion because of a reasonably based doubt of theUnion's majoritystatus.Under established Boardprecedent a certified union, upon the expiration ofthe first year following its certification, enjoys a re-buttable presumption that its majority representativestatus continues.4 To rebut that presumption, the em-ployer need not prove that the union no longer repre-sents amajority of the employees, but only that atthe time it refused to bargain there were sufficientobjective considerations to support a reasonabledoubt of the union's majoritystatus.' In my opinion,the circumstances here, when viewed in their entire-ty, clearly establish that Respondent has met thattest.While I concur in my colleagues' finding that Re-spondent violated Section 8(a)(1) and (3) of the Act,inmy opinion these violations were isolated occur-renceswhich involved only 1 employee out of a workforce of over 80 employees and cannot reasonably beadjudged to have caused any significant erosion ofunion strength. Therefore, I would find these unfairlabor practices were of a minimal nature and did not"taint" the objective consideration on which Respon-dent relied in withdrawing recognition from theUnion.6The factsrelatingto Respondent's objective con-siderations are as follows:The Unionhas been thecertified bargaining representative of the employeessince 1942 and thus Respondent and the Union havea long history of amicable collective bargaining. Thelatest collective-bargaining agreement was effectivefrom September 1, 1971, until September 1, 1974,and was automatically renewable for successive 1-year periods unless, at least 60 days prior to its termi-nation, either party gave written notice of a desire toterminate. On June 11, the Union requested a meet-3All dates herein refer to 1974 unless otherwise noted.°Celanese Corporation of America,95 NLRB 664(1951).5Orion Corporation,210 NLRB 633(1974).6Taft Broadcasting,WDAF-TV, AM-FM,201 NLRB 801 (1973).220 NLRB No. 76 STAR MANUFACTURING CO.583ingwithRespondent to begin negotiating a newagreement. Pursuant to the terms of the contract, Re-spondent demanded that the Union provide a list ofitscurrent members. On July 8, Respondent againrequested this list, indicating that upon receipt ofsuch information a meeting would be scheduled. Onthree subsequent occasions, July 11, 15, and 20, Re-spondent renewed its request for the membership list,indicating that fulfillment of this demand was neces-sary before the parties could have a joint meeting.On July 30, Haderly, the Union's business represen-tative, called Company President Ward and said thathe could not furnish the list to the Company. Wardreplied, "If we don't have a list we aren't going tohave a meeting." Despite the Union's contractualobligation no list was ever produced.The Respondent withdrew recognition of theUnion on July 30, asserting a good-faith doubt as totheUnion's majority status. Respondent contendsthat besides the staleness of the Union's certificationand the Union's adamant refusal to furnish a list ofitsmembership, there were, on July 30, additionalsignificant objective indications that the Union nolonger represented a majority of the unit employees.The facts reveal that, during the term of the contract,considerable changes occurred in the composition ofthe bargaining unit. Employee terminations withinthe factory unit increased at a rapid rate in relationto the unit size.While there were 180 unit termina-tions in all of 1972, during the first 7 months of 1974there were 133 unit terminations.The Respondent's records showed that, on thedate of July 30, only a small percentage of the unitemployees were members of the Union. Out of a unitof 83 or 84 employees, only 22 employees or 26 per-cent of the unit had authorized the deduction ofunion dues from their wages-hardly a majority.While employee support cannot necessarily be mea-sured solely or exclusively by the number of employ-ees who actually become members of the union asexpressed through union checkoff authorizations,nonetheless I cannot ignore the implications of suchdata. For as the Board observed inConvair Divisionof General Dynamics Corporation,169NLRB 131,(1968), "the sole evidence readily available to the Re-spondent as a reliable measure of union support wasthat provided by the employees' checkoff authoriza-tions."'Moreover, inN. L. R. B. v. H. P. Wasson &Company,422 F.2d 558, 561 (C.A. 7, 1970), the courtdecreed that turnover and decrease in checkoff couldreasonably give rise to genuine doubts of a union'smajority status.From the inception of the contract until July 30only two formal grievances were filed by the Unionagainst the Company. Both were filed in June 1974,and dropped after the first step of the grievance pro-cedure, even though the disposition of the grievanceswas unfavorable to the employees involved. Anoth-er was filed in August but was denied at the secondstep of the grievance procedure and no further ap-pealwas taken. In fact, Union Steward Hayden,upon receipt of a denial in June 1974 of the firstgrievance that he had ever filed, stated that he didnot know what the next step was.Respondent most persuasively points out yet an-other objective consideration, the fact that the unionsteward himself opined that the Union was weak. OnJune 18, prior to his formal designationas unionsteward, Hayden expressed the opinion to Respon-dent that he would prefer to have a different union atRespondent's plant because "This Union does notkeep up to date on what is happening." Hayden alsoasserted to Respondent that the Union was notstrong enough to do what was necessary, and he him-self was going to get out before expiration of the con-tract.While each of the above objective considerationsstanding alone may not be enough to support a good-faith doubt of the Union's majoritystatus, I note thatRespondent did not rely on any one factor but ratherrelied on the cumulative effect of all the consider-ations.Considering all the factors available to Re-spondent, I find that Respondent did have an objec-tive basis for doubting the Union's majoritystatus. Ifind particularly significant the age of the Union'scertification, 33 years, and the apparently amicablerelationship between Respondent and the Union be-fore this; the high number of terminations and rapidturnover rate; the low percentage of employees au-thorizing dues checkoffs; the Union's refusal to pro-vide Respondent with a list of its members despite acontractual obligation to do so; and, significantly,the union steward's admissions that the Union wasnot up to date and was weak.In conclusion, I find that, at the time it withdrewrecognition, Respondent had valid reasons for doub-ting the Union's majority status and thus, in the ab-senceof proof to the contrary, I find that Respon-dent lawfully refused to bargain. Accordingly, Iwould dismiss that portion of the complaint.'SeeOtto Klein,etal.,d/b/a Artiste PermanentWave Company, 172NLRB 1922 (1968), andHayworth Roll and Panel Company,130 NLRB 604(1961), where the fact that the union had checkoff cards from less than amajority of the employees was a decisive factor in the Board's dismissal ofthe 8(a)(5) complaint. 584DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our em-ployees concerning their union membership, ac-tivities,and sympathies.WE WILL NOT threaten our employees with lossof benefits and other reprisals in order to dis-courage employee membership in and supportof labor organizations.WE WILL NOT encourage and solicit employeesto withdraw their membership from labor orga-nizations.WE WILL NOT reduce the assignment of over-time to and the wage rates of employees in orderto discourage employee membership in and sup-port of labor organizations.WE WILL NOT refuse to bargain collectivelywith the Union, The Metal Trades Departmentof the American Federation of Labor and Con-gress of Industrial Organizations, as the exclu-sive representative of the employees in the unitherein found to be inappropriate. The appropri-ate collective-bargaining unit is:All factory employees employed by us at ourCarpentersville, Illinois, facility, excluding of-ficeemployees, company executives, shopclerks, foremen and others in a supervisoryposition or in confidential relations with man-agement.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-ciseof their rights guaranteed in Section 7 of theAct except to the extent that such right may beaffected by lawful agreements in accordancewith Section 8(a)(3) of the Act.WE WILL, upon request, bargain with the Met-al Trades Department of the American Federa-tion of Labor and Congress of Industrial Orga-nizations as the exclusive representative of ouremployees in the unit found herein to be appro-priate and embody such understanding reachedin a signed agreement.WE WILL make Jim Scott whole for any loss ofpay suffered by reason of the discriminationagainst himwithrespectto the reduction of ov-ertime assignments and the reduction of hiswage rates.All employees are free to become or remain, orrefrain from becoming or remaining, members of theMetal Trades Department of the American Federa-tion of Labor and Congress of Industrial Organiza-tions, or any affiliated union therewith or any otherlabor organization, except to the extent provided bySection 8(a)(3) of the Act.STAR MANUFACTURING COMPANY, DIVISIONOF STAR FORGE, INC.DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: This pro-ceeding,under Section10(b) of the National Labor Rela-tions Act, as amended, was tried pursuant to due notice onNovember 20, 21, and 22, 1974, Chicago, Illinois.The charge in Case 13-CA-13319 was filed on June 3,1974. The charge in Case 13-CA-13443 was filed on July23, 1974,and the first amended chargeinCase 13-CA-13443(erroneously appearing on the face thereof as Case13-CA-13319) was filed on September 3, 1974. The orderconsolidating cases and the consolidated complaint was is-sued on October11, 1974. Theissues presented are (1)whether the Respondent has engaged in various acts ofinterrogation,promises of benefits,threats, and solicitationof withdrawals from the Union, in violation of Section8(a)(1) of the Act; (2) whether the Respondent has discrim-inatorily reduced the hours of overtime and the wage ratesof employee Jim Scott in violation of Section 8(a)(3) and(1) of the Act; and (3) whether the Respondent has refusedto bargain with the Union in violation of Section 8(a)(5)and (1) of the Act.All parties were afforded full opportunity to participatein the proceeding, and the General Counsel and the Re-spondent filed briefs which have been considered.Upon the entire record in the case and from my observa-tion of witnesses,Ihereby make the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYER IStarManufacturing Company, Division of Star Forge,Inc., the Respondent,is, and has been at all times materialherein, a corporation duly organized under, and existing byvirtue of, the laws of the State of Illinois.Respondent, atall times material herein, has maintained a facility at 2 EastMain Street,Carpentersville,Illinois,where it is engaged inthe manufacture of parts for agricultural equipment. Dur-ing a representative 1-year period, Respondent sold andshipped goods and materials valued in excess of $50,000from its facility in Carpentersville,Illinois,directly topoints outside the State of Illinois.Based upon the foregoing and as conceded by the Re-spondent, it is concluded and found that the Respondent isnow, and has been at all times material herein, an employ-er engaged in commerce within the meaning of Section 2(6)and (7) of the Act.1The facts are based upon the pleadings and admissions herein. STAR MANUFACTURING CO.585It.THE LABORORGANIZATIONS INVOLVEDBased upon the pleadings and admissions therein, it isconcluded and found that Metal Polishers, Buffers, Platersand Allied Workers International Union,Local 74, AFL-CIO; District No. 122,InternationalAssociation of Ma-chinistsand Aerospace Workers, AFL-CIO; the MetalTrades Department of the American Federation of Laborand Congress of Industrial Organizations;Local No. 1600,InternationalBrotherhood of Boilermakers,Iron Ship-builders, Blacksmiths, Forgers and Helpers; and Local No.369, InternationalMolders and Foundry Workers Unionof North America,each is, and has been at all times mate-rial to this proceeding, a labor organization within themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe certified appropriate collective-bargainingunit re-ferred to above and covered in such collective-bargainingcontract is as follows:At all times material herein, the following employeesat the Respondent's facility at 2 East Main Street,Carpentersville, Illinois, have constituted a unit appro-priate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act: All factoryemployees employed by Respondent at its Carpenters-Ville,Illinois,facility,excluding office employees,company executives, shop clerks, foremen and othersin a supervisory position or in confidentialrelationswithmanagement.The above referred to collective-bargainingagreement(1971-74) did not contain standard union-security provi-sionsbut did contain fairly typicalmaintenance-of-mem-bership provisions with appropriateescape clauses.A. PreliminaryIssue:SupervisoryStatus 2At all times material herein,the following named per-sons occupied the positions set opposite their respectivenames, and have been, and are now, agents of Respondent,acting on its behalf,within the meaning of Section 2(13) ofthe Act, and are supervisors within the meaning of Section2(11) of the Act:Carson WardPresidentDan JohnsonVice PresidentR. J. MatzSecretaryJim DanielsonPlant ManagerHarry DaughertyForemanWilliam KennedyForemanRay BrueningShipping Dept.ForemanB. Setting:Collective-BargainingHistory; AppropriateBargaining Unit 3In 1942 the Metal Trades Department of the AmericanFederation of Labor was certified, pursuant to Section 9(a)of the Act, as the sole and exclusive collective-bargainingrepresentative for all factory employees employed by StarManufacturing Company, Division of Illinois Iron andBolt, at its Carpentersville,Illinois,facility.Subsequent to 1942 and until 1971, the Metal TradesDepartment of the American Federationof Labor and itssuccessor organization,theMetal Trades Department ofthe American Federation of Labor and Congress of Indus-trialOrganizations,were at all times therein parties to suc-cessive collective-bargaining agreementswithIllinois Ironand Bolt, saidagreementscovering all factory employees atthe Carpentersville, Illinois, facility of Star ManufacturingCompany.In 1971 Star Forge, Inc., acquired Star ManufacturingCompany, and on September 1, 1971, Star ManufacturingCompany, Division of Star Forge, Inc., the successor ofStarManufacturing Company,Division of Illinois Ironand Bolt,entered into a collective-bargaining agreementeffective to September1, 1974.2Thefacts arebased upon the pleadings, admissions, and stipulations.3The factsare basedupon a composite of the stipulations of the partiesand the pleadings and admissions therein.C. Jim Scott; Reduction of Overtime and Wages;Interrogation °Jim Scott commenced his employment with the Respon-dent in March 1973 and worked thereafter until July 13,1974.During his employment, it may be summarized, astime went on Scott worked both as a machinist and as awelder. During the time of Scott's employment, he receiveda number of raises, some as a result of the contract andsome unrelated to the contract.Background evidence was introduced to reveal thataround the time Scott was employed and later Respondentofficials expressed to him their animus toward the Union.Thus, around March 1973, Plant Manager Danielson toldScott that he (Danielson) didn't care one way or the other,but the Union couldn't do anything for him. Later, aroundJune 1973, Foreman Daugherty told Scott that at a smallplace, like the Respondent's, a small union couldn't reallyhelp a person, that a person could rise faster in the organi-zation if he weren't in a union.Scott did not join the Union until May 1974. During thetime between his initial employment and his joining theUnion, as indicated before, Scott received a number ofraises and was allowed to work much overtime.5Scott became unhappy in May 1974 concerning sometoolshe thought the Company should pay for butwouldn't. As a result, it appears that Scott decided to jointhe Union. Scott joined the Union on May 20, 1974.On May 22, 1974 Foreman Daugherty spoke to Scottand told him in effect that there would be no more unlimit-ed overtime in the machine shop, that an employee, Szut-kowski, would be the only person to continue such over-time work.The question of whether Scott continued to receive over-time as in the past was litigated. The overriding facts revealThe factsare basedupon a composite of thecredited aspects of Scott'sand Daugherty's testimony.5 Scott credibly testifiedto the effectthat with respect to one raise he wastold byDaughertynot to sayanythingaboutthe raise to the Union,that itwas not a raisecovered bythe contract classification.The evidence clearlyreveals this raise to have beenproper. Undersuch circumstances I find noprobative value to such evidence as relating to the question of animus. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe following. Prior to May 22, 1974, the Respondent hadallowed the employees in the machine shop to virtually settheir own overtime work on the same job they worked dai-ly.There were several other employees, like Scott, whoworked overtime during the regular workdays. After May22, 1974,an examinationof the workrecords reveals, theother employees continued to work overtime during theirregular workdays but that, as a practice, Scott did not.Scott did, however,receive some overtime,mostly on otherdays. It is clear from a comparison of the records that theovertime work performed by Scott was cut back.The Respondent contends in effect that it did not dis-criminate againstScott in theassignmentof overtime. TheRespondent contends in effect that it cut back the unlimit-ed assignmentof overtime to all the employees. The factsdo not support the Respondent's contentions. The otheremployees continued in the same pattern of overtime for asubstantial period of time after May 22, 1974. Scott's over-timework was clearly reduced.As indicated later herein, Foreman Daugherty ques-tioned Scott on May 23, 1974, as to why he had joined theUnion and Daugherty announced a cut in Scott's wages.The evidence reveals that later, after May 22, 1974, onoccasion,Scott was offered some overtime work in thewelding shop (not the machine shop) and turned the samedown. Scott testified, in effect, that the reduction in over-time in the machine shop resulted in his having to makeother plans to aid his income. The offer of some overtimework in the welding shop does not negate the discrimina-tion in the assignment of work as revealed otherwise .6Considering all of the foregoing, the timing of Scott'sunionactivity,the reduction of overtime, the Respondent'sknowledge of Scott's union activity, and the evidence as toanimus set forth before and hereinafter,Iam persuadedthat the preponderance of the evidence reveals that theRespondent discriminatorily reduced the assignment of ov-ertime work to Scott because of his union activity. Suchconduct is violative of Section 8(a)(3) and (1) of the Act.As indicated, on May 23, 1974, Foreman Daugherty hadanother conversation with Scott. The conversation tookplace in Daugherty's office. Daugherty asked Scott why he(Scott) had joined the Union. Scott told Daugherty that hewas mad because theCompanywould not replace sometools that had been stolen from him. Daugherty told Scottthat his wages(machine shop)were being reduced from$4.24 per hour to $3.78 per hour. It should be noted at thispoint that, although Scott was not told anything about hiswelding wages, the next time Scott performed weldingwork his wages were reduced from $4.81 to $4 per hour forwelding.Daugherty spoke to Scott about all of the things theCompany had done for him, schools and training.Scott had another conversation with Daugherty on May23, 1974. In this conversation, Scott asked Daughertywhether he would get his wages back if he got out of the6 If Scott workedelsewhere at such times,the earningsfor such otherwork constitute a matter to be considered as possible offset inbackpaycomputations If not, the declination of overtime work in the welding shopcan be considered in the compliance stage as possible offset forbackpaypurposesUnion. Daugherty told Scott that he didn't know, that he(Scott) would have to talk to Plant Manager Danielson.Later, on May 29, 1974, Scott spoke to Plant ManagerDanielson and told him that he had made a mistake injoining the Union. Danielson told Scott that he knew this.Scott asked if he would get his wages back if he got out oftheUnion.Danielsontold Scott that he was drafting awithdrawal letter for employees to submit to the Union.Scott told Danielson that he had already submitted his res-ignation to the Union and showed Danielsona copy ofsuch letter. Danielson told Scott that he would have to earnhis wagesback, could perhaps do so in 6 months, that ithad been like a slap in the face when Scott had joined theUnion, that Scott was not worth the $4.24-per-hour rate,and that the raises had been given as an incentive for himto do better work. Danielson spoke to Scott about what theCompany had done for him, schools and training. Scottasked if the training would continue and was told that itwould.7Danielson also told Scott that another employee hadbeen up for a 50-cent raise but would not get such raisebecause hehad joined the Union.'The General Counsel contends that the Respondent dis-criminatorily reduced Scott's wages because he had joinedtheUnion. The Respondent contends that Scott's wageswere reduced because the increases had been given him,not as merit, but as incentive to do better work, and to helphim with his personal problems. It is sufficient to say that Ido not credit Danielson's and Daugherty's testimony insuch regard and to the effect that his work was poor.Considering all of the foregoing, I am persuaded andconclude and find that the Respondent discriminatorily re-duced the wages of Scott (both in the machine shop and inwelding) because of his union membership. I find it hard tobelieve and don't believe that the raises given to Scott be-foreMay 23, 1974, were given to him in a charitable mood.The evidence as to the timing of union activity and thewage reductions, the overtime reduction, the remarks byDaughertyandDanielsonconcerningtheUnion,Danielson's remarks about not giving another employee araise because of his union activity, and Daugherty's re-sponse to see Danielson about a possible regaining of wag-es, all clearly persuade that the reduction in Scott's wageswas because of his union activity. Such conduct is violativeof Section 8(a)(3) and (1) of the Act. It is so concluded.Considering all of the above, the interrogation of Scottas to why he had joined the Union occurredin a mannerconstituting interference with, restraint, and coercion with-in the meaning of the Act. Such conduct is violative ofSection 8(a)(1) of the Act. It is so concluded and found.Considering all of the foregoing, I am persuaded andconclude and find that the Respondent, by Danielson, so-licited and encouraged employees to withdraw from theUnion. Such conduct is violative of Section 8(a)(1) of theAct. It is so concluded and found.97 1 discredit Danielson'sdenial that he referred to drafting a letter ofwithdrawal from the Union Scott's testimony on this point had more of artn5g of truth than did Danielson'sThere was evidence of discussion of what the Company would do con-cerning a "closed shop."Itwill be discussed later herein.9Such solicitation and encouragement was not necessary in Scott's case. STAR MANUFACTURING CO.D. Promiseof Benefits;Threats;Loss ofBenefitsThe General Counsel alleges and the Respondent deniesthat on or about May 29,1974, Respondent,by Jim Dan-ielson,made promise of benefits and threatened the loss ofbenefits to an employee in order to discourage employees'union membership in, and activities on behalf of,the labororganization(involved in this proceeding).The facts relating to this allegation are the facts set forthin section C above relating to the conversation betweenDanielson and Scott.The facts are clear that Danielsonthreatened the loss of benefits to employees in such conver-sation.Thus, Danielson made it clear to Scott that he hadlost benefits because he joined the Union. Danielson alsomade it clear that another employee had lost a 50-centraise because he had joined the Union.By implication,Danielson's remarks about the raises to Scott not havingbeen earned,coupled with his remarks about Scott's havingjoined the Union as being a slap in the face,and the threatsof loss of benefits amounted to an implied promise of ben-efits to employees who did not support the Union. Suchconduct,promises of benefits,and threats of loss of bene-fits,depending upon the employee's union activity or lackthereof,constitutes conduct violative of Section 8(a)(1) ofthe Act.E. Alleged Threat To Close the PlantThe General Counsel alleges and the Respondent deniesthat (1) "On or about May 29, 1974, Respondent, by JimDanielson,threatened its employees that Respondentwould close its Carpentersville facility in order to discour-age their union membership in, and activities on behalf of,the labor organization, (in this proceeding),"and that (2)"In or about May 1974, the exact date being unknown tothe Regional Director,Respondent,by William Kennedy,threatened its employees that Respondent would close itsCarpentersville facility in order to discourage their unionmembership in, and activitieson behalf of, the labor orga-nization(in this proceeding)."The General Counsel's evidence relating to the aboveallegation concerning Danielson consists of the testimonyof Scott.The General Counsel's evidence relating to theabove allegation concerning Kennedy consists of the testi-mony of Hayden.BothwitnessestestifiedtotheeffectthattheRespondent's official's remarks were to the effect that Re-spondent would close the doors before agreeing to a"closed shop." Although contractual provisions providingfor union security are lawful, provisions providing for aclosed shop are unlawful. Accordingly, even if such re-marks were made,Iwould not find that statements to theeffect that the Respondent would close its doors beforeagreeing to an unlawful provision constitute unlawful con-duct.Accordingly, such allegations of unlawful conductshall be recommended to be dismissed.The Respondent's unfair labor practiceshad alreadyset the stagefor Scott'swithdrawal.Danielson's solicitation and encouragement resulted in Scott'sshowing Danielson his letter of withdrawal.F. The RefusalTo Bargain587As has been indicated in section B, the Union has beenthe certified bargaining representative of the employees inan appropriate bargaining unit of the employingenterprisesince1942. Since such time the Union and the employingenterprise have been in contractual relationship. The latestcollective-bargaining agreement between the Union andthe Respondent provided that the agreement would be ineffect from September 1, 1971, to September 1, 1974,would be automatically renewable for successive 1-year pe-riods unless-at least 60 days prior to September 1, 1974,or any anniversary thereafter-either party gave writtennotice to the other party of a desire to terminatethe agree-ment.On June 10, 1974, Frank Haderly, business representa-tive for the Union, by letter to Robert Matz (secretary ofRespondent) requested the latest weighted plant average ofthe production and maintenance unit and hourly cost ofeach fringe benefit for use in preparation for the "comingnegotiations." 10 Haderly, by letter to Matz, gave notice tothe Respondent of termination of the current agreement atthe expiration date and gave notice of readiness for negoti-ations for a new contract.On June 17, 1974, Frank Hayden, the union steward,filed a grievance with the Respondent on behalf of an em-ployee named Ervin Holtz. Thereafter, on June 18, 1974,President Ward called Hayden into his office and told himin effect that he wanted him to furnish written authoriza-tion from the Union to the effect that Hayden was author-ized to sign grievances. Hayden told Ward that this wouldbe no problem.llFor many years and until mid-1973, the union stewardhad been a man named Weinke. Around mid-1973, Hay-den became the union steward. There is no evidence thatprior to June 18, 1974, the Respondent had ever requiredformal notification from the Union as to who was unionsteward. Further, it is clear that the Respondent was awarethatWeinke retired in mid-1973 and that from such timeuntil June 18, 1974, Respondent made no request for for-mal notification of the new steward. Thus, even though therecord reveals that Ward had heard from other employeesthat Hayden was the union steward, the Respondent madeno request for formal notification thereto until June 18,1974.On June 18, 1974, the same day that Ward had requestedHayden to secure formal notification of his status, VicePresident Johnson replied to the Union's June 11, 1974,letter. Johnson referred to the Union's letter relating to theexpiration of the contract and, pursuant to provisions inthe contract, requested that the Union, by June 25, 1974,10 Such information as requested was never provided. The General Coun-sel, however,does not allege that the Respondent has violated Sec. 8(a)(5)and (I) by failure to provide such information.11Ward credibly testified to the effect that after receiving notification ofthe June 3,1974, unfair labor practice charges he started checking on thenumber of people on dues checkoff,that he had not asked for a list ofunion officers before he did because he and the Union had had a goodrelationship and no problems.It is clear that the filing of the June 3, 1974,charges triggered the Respondent's checking of those on dues checkoff, andthe request for formal notification of who was the union steward,who wereofficers of the Union, and who were members of the Union. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurnish the Respondent a notarized list of current unionmembers by the contract.On June24, 1974,PresidentWard,by memorandum,informedUnion Steward Hayden,with reference toHoltz' grievance,that he had asked him for written noticefrom the Union as to Hayden'sauthority and as to theofficers,that he had received nothing to date,and that hewas holding Holtz'grievance until he got such letter fromthe Union.Hayden later contacted Union Representative Haderlyand told him of the problem concerning Respondent's rec-ognition of him as the union steward.AroundJuly 8 or 9,1974,Haderly contactedMatz,Respondent'ssecretary,and informed him that Hayden was the Union's steward.Matz requested that this be given him in writing.On July 9,1974,Haderly sent the Respondent a letter to the effectthat Hayden was the selected union steward.In the meantime,on July 8,1974, the Respondent, byMatz,sent a letter to the Union with a copy of its June 18,1974, letter.In effect,the Respondent reiterated its requestfor a notarized list of the current union members.The Re-spondent set forth that it had not received a reply to itsJune 18,1974, letter,and would appreciate a reply so thatan agreeable date could be scheduled concerning the expir-ing labor contract.12On July 11, 1974, UnionRepresentative Haderly went toRespondent's office and spoke to Matz,Respondent's sec-retary.During thismeetingMatz reiterated theRespondent's request for a list of the Union'scurrentmembers.Haderly countered by telling Matz that he want-ed certain data concerning pension rights.Haderly thentoldMatz that he would furnish the list of union memberswhen the Respondent furnished the pension data.Haderlytold Matz in effect that the provisions concerning the list ofunion members and pension data had been in the contractfor years and that neither of the parties had insisted uponthe same.Matz told Haderly in effect that the pension datawas there,was available,but his instructions were to obtaina written list of union members.13Haderly and Matz discussed a proposed meeting date.Haderly expressed a desire to meet in the morning butagreed with Matz for a meeting to be held onJuly 18, 1974,at 4:30 p.m. in the company offices.On July 12, 1974,Matz telephoned Haderly and told himthat the July18, 1974,meeting had to be canceled becausePresidentWard would be out of townon July 18, 1974,that he would call him later about a new date. 412As PresidentWard pointedout in his testimony,the Respondent neverreferredto "negotiations"only to "meetings."13Thepension agreementprovidedfor awrittenreportto befurnishedannually to theUnion.IcreditMatz'testimony to the effect as indicatedConsidering the "written" report aspects of the pensionagreement, I ampersuaded that both Matzand Haderlyconstrued that the Respondent waswithholding such report contingentupon receipt ofthe written list of unionmembers.14The GeneralCounselpursued a lineof questioningof witnesses appar-entlydesigned to elicit answers to establish an inference that Matz hadintentionally set a date for a meeting thatwould have tobe canceled, thatWard didnot have a medical examinationon July 18, 1974, at the MayoClinic, or thatthe medical examination was scheduled as a pretext for can-celingthe July 18, 1974,scheduled meeting.It is sufficientto saythat theevidence is insufficient to establishsuch point.On July 15, 1974, Haderly went to Respondent's facilityand spoke to Matz in the latter's office. Haderly gave Matza copy of the Union's proposals concerning a new contract,told him to study them and to call him about a date for ameeting.Matz told Haderly that he would do so. Aroundthis timePresidentWard came into the office where Had-erly and Matz were speaking. Matz told Ward about thereceipt of the Union's contract proposals. Ward told Had-erly that Frank Zaborek had an unfair labor practicecharge againstthe Respondent, that this was costing theRespondent money, and the Respondent had to hire attor-neys now. Ward told Haderly that he should talk to Zabo-rek and get him to drop his charge, that they could then setup meetings.lsWard also repeated the Respondent's request for a list ofthe current union members and for a list of union officials.Haderly told Ward and Matz that he had a problem ofgetting thelistof members, that he had to wait for helpfrom a person who worked at another plant.16On the same date the Respondent, by President Ward,transmitteda letter to the Union. By such letter the Re-spondent returned the Union's contract proposals and ineffect reiterated its request for a list of the Union's currentmembers.On July 19, 1974, the Respondent, by letter from Ward,reiteratedin effectto the Union its request for a list of thecurrent unionmembersand a desire to schedulea meeting(after receipt of such list)."On July 30, 1974, Haderly telephoned Ward. During theensuing conversationHaderly told Ward that he would notget a list ofthe union members, and Ward told Haderlythat there would be nomeetingsuntil he received a list ofunion members.18 Haderly, in answer to a leading question,timed this last event as occurring on August 5, 1974. I cred-itWard's testimony fixing the time on July 30, 1974.This July 30, 1974, conversation was the lastsignificantevent that occurred concerning the refusal-to-bargain is-15 1 credit Haderly's testimony concerning the remarks concerning Zabo-rek and the unfair labor practice chargesWard denied making such requeston direct examination Considering the leading nature of the questionsasked Ward and Ward's answers concerning the issue on cross-examination,IfindHaderly's testimony more complete, frank, and forthright on suchissue and so credit the facts.16Respondent's letter of July 19, 1974, sets forth in effect a claim thatHaderly promised to furnish a list of the union membership by July 18,1974. No evidence was adduced to such effect as to the events at the meet-ing on July 15, 1974. Haderly denies discussion of the union membershiplists on July 15, 1974. Considering his total testimony on direct and cross,Ward's and Matz' testimony, the exhibits, and logical consistency of facts, Icredit the composite testimony of Ward and Matz to the facts as set forthAs to part of Haderly's testimony, I found him to be unobjective and at-tempting to build a case.However, considering the totality of the evidence,Iam persuaded that Haderly had not specifically promised to furnish a listof union members by July 18, 1974. Further, I am persuaded that the refer-ence to such promise in Respondent's July 19, 1974, letter was self-servingand set forth to justify in part Respondent's intended refusal to meet withthe Union17As noted previously, Ward in his testimony pointed out that he alwaysused the word "meeting" and not "negotiations "IsHaderly testified to other attempts to talk to Ward and Matz over thetelephone It is sufficient to say that I credit the composite effect of Ward'sand Matz' testimony to the effect that they did not try to avoid conversa-tions with Haderly Haderly very well may have telephoned on an occasionor two when both Ward and Matz were out of the office and been so told bythe receptionist STAR MANUFACTURING CO.sues.The Respondent concedes that it withdrew recogni-tion of the Union on July 30, 1974, and contends that it didso becauseithad a good-faith doubt as to the Union'smajority status.Consideringthe issuesencompassed in determination ofwhether therehas been a refusalto bargain, I find it properto summarizethe effect of other evidence.During the relevant period of time from June 18 throughJuly 30, 1974, the facts reveal that there were around 83 or84 employees in the appropriate bargaining unit; that theunit hadincreased in sizefrom approximately 70 employ-ees to around 83 or 84 in the past 2 years; that during theyear of 1972 there had been terminations of 288 employeeswho had been employed in the bargaining unit; that duringthe first 7 months of 1974 there had been terminations of133 employees employed in the bargaining unit; that dur-ing the life of the contract up to July 30, 1974, no formalwrittengrievancehad been processed beyond the first stepof thegrievanceprocedure; that the only two formal griev-ances filedas ofJuly 30, 1974, were filed in June 1974; thatthe first-step dispositionsof such grievances were unfavor-able to the employees, and the Union did not pursue suchgrievancesvia the grievance procedure thereafter; that aformal grievancefiled in August 1974 was processed simi-larly; that Union Steward Hayden was not familiar withhow to properlyprocess grievances; that the Respondent'sgeneralpractice of overtimeassignmentwas inconsistentwith the terms of the collective-bargaining agreement andno grievanceswere filed; that an employee named Gaffgahad spoken to Respondent's officials in 1973 concerningthe procedure of how to get out of the Union;19 that onJune 18, 1974, Union Steward Hayden expressed opinionsto the effect that the Union was not up to date, was not astrong union, and that he was going to get out at a propertimebefore the expiration of the contract;20 that approxi-mately 22 ofthe bargainingunit employees had authorizedthe Respondent to check off their dues for the Union; thatin late July 1974 Respondent estimated that there were ap-proximately 20 of its bargaining unit employees who weremembers; andthatRespondent erroneously believed itsrecords showed 19 of itsbargainingunit employees whowereon checkoff.G. The Union's Majority StatusAs has been set forth, the Union has been the certifiedexclusive collective-bargaining representative of the em-ployees in the appropriate collective-bargaining unit since1942. From 1942 to the date of the pertinent events in thiscase, the Unionhas been in contractualrelationship withthe employing enterprise. Such certified and contractualstatus creates a presumption that a majority of the employ-ees in the appropriate bargaining unit have designated andcontinues to designate the Union as their collective-bar-19 The evidenceas to the discussions does not revealthatGaffga ex-pressed an interest in gettingout of the Union, that he merely inquiredconcerning the procedure.Even if Gaffga had expressedan interest in get-ting out of the Union,such fact would not change the ultimate findings offacts,conclusions,and recommendations in this case.20 Hayden also told one of the Respondent'sofficials that the Union wasgoingto try to geta closed shop if it signed upover half of the employees.589gaining agent. Such presumption can be overcome by (1)proof that the Union does not enjoy the support of a ma-jority of the employees in the appropriate unit, or (2) agood-faith doubt of majority based upon objective criteria.The facts in this case do not support either a finding (1)that a majority of the employees do not support the Union,or (2) that there existed a good-faith doubt of majoritystatus based upon objective criteria.The facts reveal that there were 83 or 84 employees inthe appropriate collective-bargaining unit. There is directevidence that around 22 employees expressly revealed theirsupport of the Union by checkoff and union membership.As to the other 62 employees, the evidence of employeedissatisfaction is minimal and insignificant. The presump-tion, under such circumstances, is that, absent expressionsof dissatisfaction or significant changes in the unit, a ma-jority of the employees supported the Union. As to theother 62 employees, the facts reveal that one employeearound 8 months preceding the events raised a question onthe procedure of how to get out of the Union, and anotheremployee (the union steward) expressed an opinion thatthe Union was weak and that he was going to withdraw.The evidence as to these two employees is too insignificantto overcome the presumption of majority status. Nor doesthe totality of the evidence, presented by the Respondentas bearing upon the question of objective criteria, over-come the presumption of majority status. Thus, an increasein the size of the bargaining unit from 70 to 84 is an insig-nificant factor. Similarly, the number of terminations ofemployees on a yearly basis does not appear unusuallyhigh. In the absence of employee expressions of dissatisfac-tion, the evidence relating to the handling of grievancesoffers no persuasive value as to the question of majoritystatus. The Union's failure to furnish the Respondent a listof its current union members does not constitute evidenceof objective criteria to cast a good-faith doubt as to theUnion's majority status.21 Thus, at least the Respondentwould have to know that such list would reveal at least 16to 19 members. Again the critical point is that under thecircumstances of this case, in the absence of expressed dis-satisfaction of employees, the presumption of majorityfrom the Union's certified status prevails.In sum, there is no evidence to reveal that a majority ofthe employees in the appropriate unit did not support theUnion. Nor is there evidence of significant change or sig-nificant employee dissatisfaction to reveal objective criteriato overcome the presumption of majority status accordedthe Union by virtue of its certified and contractual status. 22In sum, the Union is entitled to the presumption of ma-jority status based upon its certification and contractualstatus, and, accordingly is and has been at all times materi-al herein the exclusive bargaining representative of the em-ployees in the appropriate collective-bargaining unit.H. Alleged Good-Faith DoubtThe General Counsel contends in effect that the Respon-dent withdrew recognition from the Union on June 18,21Especially where the Respondentis engagingin unfair labor practicesas revealed in this case.22Terre!!Machine Company,173 NLRB 1480 (1969) 590DECISIONSOF NATIONALLABOR RELATIONS BOARD1974, and thereby has refused to bargain in good faith withthe Union since that date, and that the Respondent furtherbargained in bad faith with the Union on July 15, 1974, byconditioning bargaining upon the withdrawal of certainunfair labor practices. The Respondent contends that itwithdrew recognition from the Union on July 30, 1974,because of a good-faith doubt that the Union represented amajority of the employees in the appropriate collective-bargaining unit.As to the question of whether the Respondent had agood-faith doubt as to the Union's majority status on July30, 1974, I find from a preponderance of the evidence thatthe Respondent did not have a good-faith doubt of theUnion's majority status but in fact was bargaining in badfaith andusing as apretext for doing so the Union's failureto furnish a list of its current membership in accordancewith the current contract.As has been indicated with reference to the question ofthe Union's majority status, the facts do not reveal objec-tive criteria upon which a good-faith doubt of the Union'smajority status can be based. The facts do not reveal thattheRespondent was aware of significant dissatisfactionamong the employees upon which to base a doubt that themajority of the employees supported the Union. Duescheckoffs and membership in the Union do notnegate thefact that employees who are not members of the Unionmay desire the Union to be their representative. Absentsignificant changes in the unit or evidence of dissatisfac-tion among such employees, a doubt as to their desires isnot created. Such doubt is not created in this case. Thefacts in this case, moreover, reveal that the Respondent hasengaged in unfair labor practices,including in part unlaw-ful interrogation, discriminatory reduction of overtime andwages of an employee because of his union beliefs, andthreats of loss of benefits and implied promises of benefitsto dissuade employee support of the Union. Such evidencereveals a design to destroy and undermine union support.Further, the Respondent's requests for written notificationof who was the union steward, lists of employees who wereunion members, and lists of union officers, all occurredafter the Respondent became upset with the filing of unfairlabor practice charges.Although the current contract accorded the Respondentthe right to receive a list of the current union members, nolegitimate need for the purpose of collective bargaining hasbeen shown. Thus, the objective criteria does not reveal abasis for a good-faith doubt of the Union's majority status.Nor does the evidence reveal that the Respondent needed alist of the union members for use in negotiation of a newcontract. Rather, considering the Respondent's unfair la-bor practices and the foregoing, the evidence preponder-ates for a finding that the Respondent was using its requestfor a list of the union members as a pretextuous means toavoid negotiations.In sum, the preponderance of the evidence reveals thattheRespondent did not, on June 18, 1974, or any timethereafter have a good-faith doubt as to the Union's major-ity status but in fact was bargaining in bad faith.1.Refusal To BargainThe facts are clear that the Union requested negotiationson June 11, 1974, and that the Respondent has refused tomeet and bargain with the Union since June 18, 1974, firston the conditioning of "meeting" upon the receipt of a listof current union members, and as of July 30, 1974, on thebasis of an alleged good-faith doubt of majority status.As has been indicated, the facts do not reveal that theRespondent had a good-faith doubt as to the Union's ma-jority status on June 18, 1974, or any date thereafter. Thefacts also reveal that the Respondent was engaged in con-duct to destroy and undermine the Union and was usingthe request for and failure to receive a list of union mem-bers as a pretext to refuse to bargain. Under such circum-stances, it is clear that the Respondent has refused to bar-gain in goodfaithwith the Unionsince June18, 1974.23Such conduct is violative of Section 8(a)(5) and (1) of theAct. It is so concluded and found.The facts also reveal that the Respondent, on July 15,1974, conditioned further meetings upon the withdrawal ofunfair labor practice charges. Although the evidence re-veals that the Respondent thereafter continued to requestthe union list of union members before "meeting," suchevidence does not mean that the Respondent was indicat-ing a willingnessto bargain if such a list were received. Asindicated,Ward testified to the effect that he always usedthe word "meeting" rather than "negotiate."The overallfacts reveal that the Respondent had decided not to bar-gain with the Union and was seeking information to justifya refusal to bargain.Under suchcircumstances, theRespondent's conditioning of meetings on July 15, 1974,upon the withdrawal of unfair labor practice charges alsoconstitutes conduct violative of Section 8(a)(5) and (1) ofthe Act. It is so concluded and found.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's op-erations described in section I, above, have a close, inti-mate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmative ac-tion to effectuate the policies of the Act.23Ashas been indicated,the contract accords the Respondent the right toa list of the current union members.Its recourse to failure to receive suchlistwould appearto be byenforcement of the contract. If objective criteriahad existed to support a good-faith doubt of the Union's majority status, theRespondent could have refused to bargain with the Union until there wasproper proofofmajority status.Without agood-faith doubt,or proof oflack of majority,the Respondent can not utilize such contract right to sup-portits refusal to bargain. STAR MANUFACTURING CO.591Having found that the Respondent discriminatorily re-duced the amount of overtime work assigned to Jim Scottand that the Respondent discriminatorily reduced the wagerates of Jim Scott, it will be recommended that the Respon-dent make Jim Scott whole for loss of pay suffered as aresult of such discrimination.24Having found that the Respondent has refused to bar-gaincollectively with the Union, it will be recommendedthat the Respondent,upon request,bargain withthe Unionas the exclusive representative of its employees in the ap-propriate unit.Because of the character and scope of the unfair laborpractices herein found,the recommendedOrder will pro-vide that the Respondent cease and desist from in anyothermanner interfering with,restraining,and coercingemployees in the exercise of their rights guaranteed by Sec-tion7 of the Act.Upon the basis of the above findings of fact and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.StarManufacturingCompany,DivisionofStarForge,Inc., the Respondent, is an employerengaged incommerce within the meaning of Section2(6) and (7) ofthe Act.2.Metal Polishers,Buffers,Platers,and Allied WorkersInternationalUnion, Local 74, AFL-CIO; District No.122, InternationalAssociation of Machinists and Aero-space Workers,AFL-CIO; the Metal Trades Departmentof the AmericanFederation of Labor and Congress of In-dustrialOrganizations;LocalNo.1600, InternationalBrotherhood of Boilermakers,IronShipbuilders,Black-smiths,Forgers and Helpers; andLocal No. 369, Interna-tionalMoldersand Foundry Workers Union of NorthAmerica,each is, and has been at all times material herein,a labor organizationwithin themeaning ofSection 2(5) ofthe Act.3.By reducingthe hoursof overtime assigned to JimScottand by reducingthe ratesof pay for Jim Scott, theRespondent has engaged in conductviolative of Section8(a)(3) and(1) of the Act.4.At alltimes material herein,the followingemployeesat the Respondent's facility at 2 EastMainStreet,Carpen-tersville,Illinois,have constituted a unit appropriate forthe purposesof collectivebargainingwithin themeaning ofSection9(b) of the Act:All factoryemployeesemployed by Respondent at itsCarpentersville,Illinois, facility,excludingoffice em-ployees,company executives,shop clerks,foremenand othersin a supervisorypositionor in confidentialrelations with management.5.By refusing to bargainwith the Union on and afterJune 18, 1974, Respondentengaged inunfair labor practic-es within the meaningof Section 8(a)(5) and Section 2(6)and (7) of the Act.6.By the foregoingand by interfering with, restraining,24 Scott is no longer an employee.Thus, the remedy will belimited asindicated.and coercing its employees in the exercise of rights guaran-teed in Section 7 of the Act, Respondent engaged in unfairlabor practices proscribed by Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 25Respondent, Star Manufacturing Company, Division ofStareForge, Inc.,Carpentersville, Illinois, its officers,agents,successors,and assigns, shall:1JCease and desist from:(at)Coercively interrogating employees concerning theirunion membership, activities, and sympathies.(li)Threatening its employees with the loss of benefitsand',other reprisals in order to discourage employee mem-bership in and support of any labor organization.(c)Promising benefits to employees in order to discour-age employee membership in and support of labor organi-zations.(4)Encouraging and soliciting employees to withdrawtheirmembership from labor organizations.(e)Reducing the assignment of overtime to and thewage rates of employees in order to discourage employeeme bership in and support of labor organizations.(f)Refusing to bargain collectively with the Union, theMetal Trades Department of the American Federation ofLabor and Congress of Industrial Organizations, as the ex-representative of the employees in the unit hereinfound to be appropriate. The appropriate collective-bar-gaining unit is:All factory employees employed by Respondent at itsCarpentersville, Illinois, facility, excluding office em-ployees, company executives, shop clerks,foremen,and others in a supervisory position or in confidentialrelations with management.(g) In any other manner interfering with, restraining, orcoercing, its employees in the exercise of their rights guar-anteed in Section 7 of the Act, except to the extent thatsuch rights may be affected by lawful agreements in accordwith Section 8(a)(3) of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Upon request, bargain with the Metal Trades De-partment of the American Federation of Labor and Con-gress of Industrial Organizations as the exclusive represen-tative of its employees in the unit herein found appropriateand embody any understanding reached in a signed agree-ment.(b)Make Jim Scott whole for any loss of pay sufferedby reason of the discrimination against him with respect to25 In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National Labor RelationsBoard, the findings,conclusions and recommendedOrder herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by theBoard and becomeits findings, conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes 592DECISIONSOF NATIONALLABOR RELATIONS BOARDthe reduction of overtimeassignmentsand the reduction ofhis wage rates.(c)Preserve, and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(d) Post at Respondent's place of business at Carpen-tersville, Illinois, copies of the attached notice marked"Appendix.- 26 Copies of said notice, on forms provided by26 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"Posted byOrder of theNational LaborRelations Board"shall read"Posted PursuanttheRegional Director for Region 13, after being dulysigned by Respondent's representative, shall be posted byit immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(e)Notify the Regional Director for Region 13, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it here-by is, dismissed insofar as it alleges unfair labor practicesnot found herein.to a Judgment of the United StatesCourt of AppealsEnforcing an Order ofthe NationalLaborRelations Board."